Exhibit 10.1

*CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO ITEM 601(B)(2)
AND (10) OF REGULATION S-K. THE REDACTED INFORMATION IS REPRESENTED BY THE
FOLLOWING: [****]. THE COMPANY AGREES TO FURNISH, ON A SUPPLEMENTAL BASIS, AN
UNREDACTED COPY OF THIS EXHIBIT TO THE SEC UPON REQUEST.

This Executive Services Consulting Agreement (this “Agreement”), dated as of
August 31, 2020, (the “Effective Date”), is entered into between SolarWindow
Technologies, Inc., a Nevada corporation (the “Company”) and John Rhee, an
individual residing in the Republic of Korea (“Consultant”). The Company and
Consultant are sometimes collectively referred to as the “Parties” and
individually as a “Party.”

Recitals:

WHEREAS, the Company is a developer of patented and patent-pending technologies,
processes, coatings, chemistries, and products which generate electricity on
glass, plastics, and various substrates;

 

WHEREAS, Consultant is currently serving as a member of the Company’s Board of
Directors (the “BOD”);

 

WHEREAS, Consultant, an experienced executive having a working know-how of
renewable energy and related technologies, has extensive experience with
presenting, structuring, and effectuating strategic business relationships such
as those which the Company seeks to consummate;

 

WHEREAS, the Company seeks to expand its business operations so as to include
Pan-Asian markets generally, and specifically the Republic of Korea;

 

WHEREAS, Consultant has extensive business networks established in the Republic
of Korea; and

 

WHEREAS, the Company wishes to engage Consultant, and Consultant wishes to
become engaged, on the terms and conditions set forth in this Agreement, to
provide the Company, or any Company Entity (as defined in Section 6), with
executive consulting services, as more fully described below, as required to
establish an operating presence in the Republic of Korea for active outreach to
established commercial businesses for collaborations, partnerships, joint
ventures, and other such commercially advantageous engagements primarily in the
Republic of Korea, in addition to the United States of America and elsewhere.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
undertakings contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

 



 1 

 

1.       Effective Date; Engagement of Consultant; Term; Independent Contractor.

 

1.1 Effective Date. The effective date of this Agreement is 31, 2020 (the
“Effective Date”)

 

1.2 Engagement. The Consultant, is hereby engaged to perform the services as
more fully set forth in the Services Rider to this Agreement attached hereto as
Exhibit 1.1 (the “Services Rider”) and made a part hereof (collectively, the
“Services”). Consultant shall report to, and be directed by, the Company’s
President and Chief Executive Officer (the “CEO”), or such other person(s) as
the CEO or the BOD may designate from time to time (the “Supervising Person”).

 



1.3 Consulting Term. The respective duties and obligations of the Parties under
this Agreement (the “Consulting Relationship”) shall commence on the Effective
Date and shall continue until August 31, 2023 (the “Initial Term”), unless
earlier terminated as provided in Section 8 of this Agreement. The Initial Term
and any Extended Term (as defined below) of this agreement shall be
automatically extended (any such extended term being herein referred to as an
“Extended Term”) annually thereafter for an additional year unless either party
hereto gives written notice of its intention to terminate this Agreement, upon
the expiration of the Initial Term or the Extended Term, at least 30 days prior
to the expiration of the Initial Term or the Extended Term, as the case may be.
Except as otherwise amended in writing, all of the terms and conditions of this
Agreement shall remain in full force and effect during any Extended Term. The
Initial Term together with any Extended Terms are collectively referred to as
the “Consulting Term.”

 

1.4 At-Will Engagement. Anything herein to the contrary notwithstanding the
Parties agree that Consultant’s engagement by the Company pursuant to this
Agreement is an “at-will” engagement and, accordingly, this Agreement may be
terminated at any time with or without Cause, with or without Good Reason, or
for any reason or no reason by either Party upon written notice, in accordance
with Section 9.16, to the other Party.  Consultant understands and agrees that
neither Consultant’s job performance nor promotions, commendations, bonuses or
the like from the Company give rise to or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of the
Consulting Relationship.

 

1.5 Place of Performance. During the Consulting Term, Consultant will be based
in Consultant’s home office, until such time as the Company shall have
established its corporate offices in the Republic of Korea (the “SK Office”),
whereupon, Consultant shall provide the Services primarily from the SK Office;
although, Consultant acknowledges and agrees that he may be required to, and
that he will, from time to time, travel to other locations, and to perform
Services in such other locations as requested by the Company or as appropriate
to the performance of the Services.

 



 2 

 

1.6 Independent Contractor. Notwithstanding any other provision of this
Agreement to the contrary, Consultant and the Company agree and acknowledge that
Consultant’s relationship with the Company will be that of an independent
contractor and not that of an employee.

 

2.       Performance Goals. During the Consulting Term, the CEO or the
Supervising Person, as the case may be, will provide Consultant with feedback on
his satisfaction, in his sole judgment, of Consultant’s progress toward, and
accomplishment of the Performance Goals (as defined in the Services Rider).

 

3.        Fractional Efforts; Conflicts.

 

3.1 Fractional Efforts. It is acknowledged that Consultant’s engagement is on a
part-time basis; however, Consultant agrees to, devote as much of his time,
efforts, professional attention, knowledge, and experience as may be necessary
to carry on fully his duties and responsibilities under this Agreement,
including, without limitation, his performance of the Services and achievement
of the Performance Goals. Nothing herein shall preclude Consultant from:
(i) serving, with the prior written consent of the BOD, which consent shall not
be unreasonably withheld, as a member of the BOD or as an advisor (or their
equivalents in the case of a non-corporate entity) (each an “Outside Service
Capacity” and collectively, “Outside Service Capacities”), and in addition shall
initially shall serve in the Outside Service Capacities for the entities set
forth on Exhibit 3.1 to this Agreement and (ii) engaging in charitable
activities and community affairs. The BOD expressly reserves the right, in the
event of an identified conflict of interest with respect to Consultant’s duties
and obligations to the Company, to withdraw its consent to (i) the Outside
Service Capacities set forth on Exhibit 3.1 to this Agreement in the BOD’s
reasonable discretion and (ii) any other Outside Service Capacity approved by
the BOD following the date hereof, in the BOD’s sole discretion.

 

3.2 Absence of Conflicts. Consultant represents and warrants to the Company that
(i) he is entering into this Agreement voluntarily and that the engagement
hereunder and compliance with the terms and conditions hereof will not conflict
with or result in the breach by him of any agreement to which he is a party or
by which he may be bound, (ii) Consultant has not, and in connection with this
engagement with the Company will not, violate any non-competition,
non-solicitation or other similar covenant or agreement by which he is or may be
bound, (iii) he has no outstanding commitments inconsistent with any of the
terms of this Agreement or the services to be rendered hereunder, and (iv) in
connection with this engagement with the Company he will not use any
confidential or proprietary information that he may have obtained in connection
with said engagement(s) with any prior or future employer.

 



 3 

 

3.3       Consulting or Other Services for Competitors. Consultant represents
and warrants that Consultant does not presently perform or intend to perform,
during the term of the Agreement, consulting or other services for, or engage in
or intend to engage in an engagement relationship with, companies whose
businesses or proposed businesses in any way involve products or services which
would be competitive with the Company’s products or services, or those products
or services proposed or in development by the Company during the Consulting Term
(except for those companies, if any, listed on Exhibit 3.1 to this Agreement, or
consented to in writing by the Company). If, however, Consultant decides to do
so, Consultant agrees that, in advance of accepting such work, Consultant will
promptly notify the Company in writing, specifying the organization with which
Consultant proposes to consult, provide services, or become employed by and to
provide information sufficient to allow the Company to determine if such work
would conflict with the terms of this Agreement, the interests of the Company or
further services which the Company might request of Consultant. If the Company
determines that such work conflicts with the terms of this Agreement, the
Company reserves the right to terminate this Agreement immediately and such
termination shall be for Cause. In no event shall any of the Services be
performed for the Company at the facilities of a third party or using the
resources of a third party without the Company’s prior written approval.

 

4.       Compensation; Stock Option Grant; and Expense Reimbursements.

 

In consideration for the Services and other obligations of Consultant pursuant
to this Agreement, the Company shall:

 

4.1 Fees. As set forth on the Compensation Rider attached hereto as Exhibit 4.1
and made a part hereof (the “Compensation Rider”) shall be paid Consultant a
monthly fee of $10,000.

 

4.2 Stock Option Grant. Grant to Consultant a non-qualified stock option to
purchase up to 2,500,000 (two million five-hundred thousand) shares of the
Company’s common stock on the terms and conditions set forth in the Compensation
Rider attached hereto as Exhibit 4.1 and made a part hereof.

 

4.3 Expenses. Consultant shall be reimbursed for the Reimbursable Expenses (as
defined in the Compensation Rider) incurred by him on behalf of the Company.

 

4.4 Withholding Taxes. Consultant will report to all applicable government
agencies as income all compensation received by Consultant pursuant to this
Agreement. Consultant will be solely responsible for payment of all withholding
taxes, social security, workers’ compensation, unemployment and disability
insurance or similar items required by any government agency. Consultant will
indemnify and hold Company harmless from and against all damages, liabilities,
losses, penalties, fines, expenses and costs (including reasonable fees and
expenses of attorneys and other professionals) arising out of or relating to any
obligation imposed by law on Company to pay any withholding taxes, social
security, unemployment or disability insurance or similar items in connection
with compensation received by Consultant pursuant to this Agreement.



 4 

 

4.5 Claw Back Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to Consultant pursuant to this Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any law,
government regulation, or stock exchange listing requirement, will be subject to
such deductions and claw back as may be required to be made pursuant to such
law, government regulation, or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement). 

 

5.       Confidential Information and Invention Assignment Agreement.

5.1       Confidential Information

5.1.1 Acknowledgment. Consultant agrees and acknowledges that in the course of
rendering services to the Company (or any Company Entity) and its clients and
customers he has acquired and will acquire access to and become acquainted with
Confidential Information (as defined below) about the professional, business and
financial affairs of the Company, its subsidiaries and affiliates that is
non-public, confidential or proprietary in nature. Consultant acknowledges that
the Company is engaged in a highly competitive business and the success of the
Company in the marketplace depends upon its goodwill and reputation for quality
and dependability. Consultant agrees and acknowledges that reasonable limits on
his ability to engage in activities competitive with the Company are warranted
to protect its substantial investment in developing and maintaining its status
in the marketplace, reputation and goodwill. Consultant recognizes that in order
to guard the legitimate interests of the Company, it is necessary for it to
protect all confidential information. The existence of any claim or cause of
action by Consultant against the Company shall not constitute and shall not be
asserted as a defense to the enforcement by the Company of this Agreement.



5.1.2. Definitions. Consultant understands that:



 5 

 

(a) “Confidential Information” means any and all information and physical
manifestations thereof not generally known or available outside the Company and
information and physical manifestations thereof entrusted to the Company in
confidence by third parties, whether or not such information is patentable,
copyrightable or otherwise legally protectable, but that does not rise to the
level of a Trade Secret (as defined below). Confidential Information includes,
without limitation: (i) Company Inventions (as defined below); and (ii)
technical data, trade secrets, know-how, research, product or service ideas or
plans, software codes and designs, algorithms, developments, inventions, patent
applications, laboratory and process notebooks, processes, formulas and
formulations , techniques, device fabrication and materials, mask works,
engineering and process designs and drawings, hardware and process configuration
information, agreements with third parties, lists of, or information relating
to, employees and consultants of the Company (including, but not limited to, the
names, contact information, jobs, compensation, and expertise of such employees
and consultants), lists of, or information relating to, suppliers and customers
(including, but not limited to, customers of the Company on whom Consultant
called or with whom Consultant became acquainted during the Consulting Term),
price lists, pricing methodologies, cost data, market share data, marketing
plans, licenses, contract information, business plans, financial modeling and
forecasts, historical financial data, budgets or other business or technology
information disclosed to Consultant by the Company either directly or
indirectly, whether in writing, electronically, orally, or by observation; and

(b) “Trade Secret” means all information, without regard to form, including, but
not limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, distribution lists or a list of
actual or potential customers, advertisers or suppliers which is not commonly
known by or available to the public and which information: (A) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of Confidential Information that
constitutes a “trade secret(s)” under the common law or applicable state law.



5.1.3 Exclusion from Definition. “Confidential Information” shall not include
any information which is in the public domain during the Consulting Term,
provided such information is not in the public domain as a consequence of
disclosure by Consultant in violation of this Agreement or by any other party in
violation of a confidentiality or non- disclosure agreement with the Company or
Consultant. Upon termination of Consultant’s engagement for any reason, or
whenever requested by the Company, Consultant shall promptly deliver to the
Company any and all Confidential Information, and all copies thereof, including
but not limited to, documents, data, papers and records of any nature and in any
medium (including, but not limited to, electronic media) in his possession or
subject to his control that (i) belong to the Company or the Company Entities or
(ii) contain or reflect any information concerning the Company, the Company
Entities and affiliates.



 6 

 

5.1.4 Protection of Confidential Information and Trade Secrets.



5.1.4.1 Consultant understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company and the Company
Entities, and may not be converted to Consultant’s own use. Accordingly,
Consultant hereby agrees that Consultant shall not, directly or indirectly, at
any time during the Consulting Term, and, subject to Section 5.1.4.2 at all
times thereafter (except as provided in Section 5.1.7), for any reason reveal,
divulge, or disclose to any Person not expressly authorized by the Company any
Confidential Information, and Consultant shall not, directly or indirectly, at
any time during the Consulting Term or any time thereafter, for any reason use
or make use of any Confidential Information in connection with any business
activity other than that of the Company. During the Consulting Term, and at all
times after the date that this Agreement terminates for any reason, Consultant
shall not directly or indirectly transmit or disclose any Trade Secret of the
Company to any Person, and shall not make use of any such Trade Secret, directly
or indirectly, for himself or for others, without the prior written consent of
the Company. The parties acknowledge and agree that this Agreement is not
intended to, and does not, alter either the Company’s rights or Consultant’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices.



5.1.4.2 Anything herein to the contrary notwithstanding, Consultant shall not be
restricted from disclosing Confidential Information that (i) is in the public
domain, provided such information is not in the public domain as a consequence
of disclosure by Consultant in violation of this Agreement or (ii) is required
to be disclosed by law, court order or other legal process, provided, however,
that in the event disclosure is required by law, Consultant shall provide the
Company with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by
Consultant.



5.1.5       Third Party Information. Consultant’s agreements and undertakings in
this Section 5.1 are intended to be for the benefit of the Company and any third
party that has entrusted information or physical material to the Company in
confidence. During the Consulting Term and at all times thereafter, Consultant
will not improperly use or disclose to the Company any confidential, proprietary
or secret information of Consultant’s former clients or any other person, and
Consultant will not bring any such information onto the Company’s property or
place of business or incorporate any such confidential, proprietary or secret
information in connection with the Services.

5.1.6       Other Rights. This Agreement is intended to supplement, and not to
supersede, any rights the Company may have in law or equity with respect to the
protection of trade secrets or confidential or proprietary information.



 7 

 

5.1.7       Survival Following Expiration of Consulting Term or Termination. The
obligations of Consultant pursuant to this Section 5.1 shall survive the
expiration of the Consulting Term or the earlier termination of this Agreement
with respect to any particular item of Confidential Information or Trade Secret
until the date that such item of Confidential Information or Trade Secret is
subject to one or more specific exclusions to the definition of Confidential
Information or Trade Secret set forth in this Section 5.1.

5.1.8       U.S. Defend Trade Secrets Act. Notwithstanding the foregoing
provisions of this Section 5.1, Consultant and the Company acknowledge that
pursuant to the U.S. Defend Trade Secrets Act of 2016 (“DTSA”), an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made (i) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (iii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. In addition, DTSA provides that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.

5.2        Proprietary Rights.

5.2.1       Ownership of Inventions.

5.2.1.1       Work for Hire. Consultant understands and agrees that, to the
extent permitted by law, all work, papers, reports, documentation, drawings,
images, product ideas, business plans, presentations, sales and revenue
projections, service ideas, photographs, negatives, tapes and masters therefor,
computer programs including their source code and object code, prototypes,
estimates or other materials (collectively, “Work Product”), including, without
limitation, any and all such Work Product generated and maintained on any form
of electronic media, that Consultant generates, either alone or jointly with
others, during the Consulting Term will be considered a “work made for hire,”
and ownership of any and all copyrights in any and all such Work Product will
belong to Company. In the event that any portion of the Work Product should be
deemed not to be a “work made for hire” for any reason, Consultant hereby
assigns, conveys, transfers and grants, and agrees to assign, convey, transfer
and grant to Company all of their respective right, title, and interest in and
to the Work Product and any copyright therein, and agrees to cooperate with
Company in the execution of appropriate instruments assigning and evidencing
such ownership rights. rights hereunder. Consultant hereby waives any claim or
right under “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively, “Moral Rights”), to object to Company’s copyright in or use of
the Work Product. Any Work Product not generally known to the public shall be
deemed Confidential Information and shall be subject to the use and disclosure
restrictions herein.



 8 

 

5.2.1.2               Inventions. Consultant understands that “Inventions” means
discoveries, developments, concepts, designs, ideas, know how, modifications,
improvements, derivative works, inventions, trade secrets and/or original works
of authorship, whether or not patentable, copyrightable or otherwise legally
protectable. Consultant understands this includes, but is not limited to, any
new product, machine or process, article of manufacture, technology or process
related materials, method, procedure, process, technique, use, equipment,
device, apparatus, system, compound, formulation, synthesis, composition of
matter or structure, design or configuration of any kind, or any improvement
thereon. Consultant understands that “Company Inventions” means any and all
Inventions that Consultant may solely or jointly author, discover, develop,
conceive, or reduce to practice in connection with, or as a result of, the
Services or otherwise in connection with the engagement of Consultant, except as
otherwise provided in Section 5.2.1.3 below.

5.2.1.3              Prior Inventions. To preclude any possible uncertainty with
respect to Inventions, Consultant shall deliver to the Company, on or before the
Effective Date, a schedule substantially in the form of Exhibit 5.2.1.3 to this
Agreement (the “Prior Inventions Schedule”) setting forth a complete list of all
prior inventions, discoveries, improvements, or works of authorship that
Consultant has, alone or jointly with others, conceived, developed or reduced to
practice or caused to be conceived, developed or reduced to practice prior to
the commencement of Consultant’s engagement by the Company, that Consultant
considers to be Consultant ’s property or the property of third parties and that
Consultant wishes to have excluded from the scope of this Agreement
(collectively referred to as “Prior Inventions”). If disclosure of any such
Prior Invention would cause Consultant to violate any prior confidentiality
agreement, Consultant understands that Consultant is not to list such Prior
Inventions in such attachment but is only to disclose a cursory name for each
such invention, a listing of the party(ies) to whom it belongs and the fact that
full disclosure as to such inventions has not been made for that reason. If no
such disclosure is attached, Consultant represents and warrants that there are
no Prior Inventions. If, in the course of Consultant’s engagement by the
Company, Consultant incorporates a Prior Invention into a Company product,
process or machine, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to make, have made, modify,
use and sell such Prior Invention. Notwithstanding the foregoing, Consultant
agrees that Consultant will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.



 9 

 

5.2.1.4        Use or Incorporation of Inventions. If Consultant incorporates
any Inventions relating in any way to the Company’s business or demonstrably
anticipated research or development that were conceived, reduced to practice,
created, derived, developed or made by Consultant either outside the scope of
Consultant’s Services for the Company under this Agreement or prior to the
execution of this Agreement into any of the Company Inventions, each of
Consultant hereby grants to the Company a royalty-free, irrevocable, worldwide,
fully paid-up license (with rights to sublicense through multiple tiers of
sublicensees) to practice all applicable patent, copyright, moral right, mask
work, Trade Secret and other intellectual property rights or know-how relating
to any Out-of-Scope Inventions that Consultant incorporates, or permits to be
incorporated, in any Company Inventions. Consultant agrees that he will not
incorporate, or permit to be incorporated, any Inventions or know-how conceived,
reduced to practice, created, derived, developed or made by others or any
Out-of-Scope Inventions into any Company Inventions without the Company’s prior
written consent.

 

5.2.1.5        Assignment of Company Inventions. During the Consulting Term and
for a period of twenty-four months following the expiration of the Consulting
Term or the earlier termination of this Agreement, Consultant, as the case may
be, will promptly make full written disclosure to the Company, will hold in
trust for the sole right and benefit of the Company, and hereby assigns to the
Company, or its designee, all of Consultant’s right, title and interest
throughout the world in and to any and all Company Inventions and all patent,
copyright, trademark, trade secret and other intellectual property rights and
other proprietary rights therein. Consultant hereby waive and irrevocably
quitclaim to the Company or its designee any and all claims, of any nature
whatsoever, that Consultant now has or may hereafter have for infringement of
any and all Company Inventions. Any assignment of Company Inventions includes
all rights of attribution, paternity, integrity, modification, disclosure and
withdrawal, and any Moral Rights. To the extent that Moral Rights cannot be
assigned under applicable law, Consultant hereby waives and agrees not to
enforce any and all Moral Rights, including, without limitation, any limitation
on subsequent modification, to the extent permitted under applicable law. If
Consultant has any rights to the Company Inventions, other than Moral Rights,
that cannot be assigned to the Company, Consultant, as the case may be, hereby
unconditionally and irrevocably grants to the Company during the term of such
rights, an exclusive, irrevocable, perpetual, worldwide, fully paid and
royalty-free license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, distribute, display, perform, prepare derivative
works of and otherwise modify, make, have made, sell, offer to sell, import,
practice methods, processes and procedures and otherwise use and exploit, such
Company Inventions.

5.2.1.6               Related Rights. To the extent that Consultant owns or
controls (presently or in the future) any patent rights, copyright rights, mask
work rights, trade secret rights, trademark rights, service mark rights, trade
dress or any other intellectual property or proprietary rights that may block or
interfere with, or may otherwise be required for, the exercise by Company of the
rights assigned to Company under this Agreement (collectively, “Related
Rights”), Consultant hereby grants or will cause to be granted to Company a
non-exclusive, royalty-free, irrevocable, perpetual, transferable, worldwide
license (with the right to sublicense) to make, have made, use, offer to sell,
sell, import, copy, modify, create derivative works based upon, distribute,
sublicense, display, perform and transmit any products, software, hardware,
methods or materials of any kind that are covered by such Related Rights, to the
extent necessary to enable Company to exercise all of the rights assigned to
Company under this Agreement.



 10 

 

5.2.1.7               Maintenance of Records. During the Consulting Term
Consultant shall keep and maintain adequate and current written records of all
Company Inventions made or conceived by Consultant solely or jointly with others
during the term of the Consulting Term. The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or recordings, laboratory and
process notebooks, or any other format. The records will be available to and
remain the sole property of the Company at all times. Consultant shall not
remove such records from the Company’s place of business or systems except as
expressly permitted by Company policy which may, from time to time, be revised
at the sole election of the Company for the purpose of furthering the Company’s
business. Consultant shall deliver all such records (including any copies
thereof) to the Company at the time of termination of the Consulting Term as
provided for in Section 9.15.

5.2.1.8               Intellectual Property Rights. During the Consulting Term
and for a period of twenty-four months following the expiration of the
Consulting Term or the earlier termination of this Agreement, Consultant shall
assist the Company, or its designee, at the Company’s expense, in every proper
way in securing the Company’s, or its designee’s, rights in the Company
Inventions and any copyrights, patents, trademarks, mask work rights, Moral
Rights, or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company or its designee of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, recordings, and all other
instruments which the Company or its designee shall deem necessary in order to
apply for, obtain, maintain and transfer such rights, or if not transferable,
waive and shall never assert such rights, and in order to assign and convey to
the Company or its designee, and any successors, assigns and nominees the sole
and exclusive right, title and interest in and to such Company Inventions, and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto. Consultant’s obligation, as the case may be, to execute or
cause to be executed, when it is in their respective power to do so, any such
instrument or papers shall continue during and at all times after the end of the
Term and until the expiration of the last such intellectual property right to
expire in any country of the world. Consultant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as their
respective agent and attorney-in-fact, to act for and in their respective behalf
and stead to execute and file any such instruments and papers and to do all
other lawfully permitted acts to further the application for, prosecution,
issuance, maintenance or transfer of letters patent, copyright, mask work and
other registrations related to such Company Inventions. This power of attorney
is coupled with an interest and shall not be affected by Consultant’s subsequent
incapacity or unavailability.



 11 

 

5.3 Exception to Invention Assignment. Subject to the requirements of applicable
state law, if any, Consultant understands that the Company Inventions will not
include, and the provisions of this Agreement requiring assignment of Inventions
to the Company do not apply to, any invention which qualifies fully for
exclusion under the provisions of applicable law, if any. Generally, such laws,
exclude any inventions, discoveries, trade secrets and improvements, whether or
not patentable, that Consultant has developed entirely on its or his own time
without using the Company's equipment, supplies, facilities, Trade Secret
information or Confidential Information except for those inventions that either
(i) relate at the time of conception or reduction to practice of the invention
to the Company's business, or actual or demonstrably anticipated research or
development of the Company or (ii) result from any work that was performed for
the Company. Consultant will advise the Company promptly in writing of any
Inventions that it believes meet the foregoing criteria and not otherwise
disclosed on Exhibit 5.3. In order to assist in the determination of which
inventions qualify for such exclusion, Consultant will advise the Company
promptly in writing, during and for a period of twelve (12) months immediately
following the termination of the Consulting Term, of all Inventions solely or
jointly conceived or developed or reduced to practice by Consultant in
connection with, or as a result of, the Services performed for the Company
during the Consulting Term.



6.       Restrictive Covenants.

6.1        Non-Disparagement. During the Consulting Term, Consultant shall not
make any derogatory comment concerning the Company or any of its current or
former directors, officers, stockholders or employees.  Similarly, the then
current (i) members of the Board and (ii) members of the Company's senior
management shall not make any derogatory comment concerning Consultant.
Notwithstanding anything to the contrary herein, Consultant understands that
nothing in this Agreement restricts or prohibits Consultant from initiating
communications directly with, responding to any inquiries from, providing
testimony before, providing confidential information to, reporting possible
violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation, and pursuant to
18 USC § 1833(b), an individual may not be held liable under any criminal or
civil federal or state trade secret law for disclosure of a trade secret: (i)
made in confidence to a government official, either directly or indirectly, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  Additionally, an
individual suing an entity for retaliation based on the reporting of a suspected
violation of law may disclose a trade secret to the individual's attorney and
use the trade secret information in the court proceeding, so long as any
document containing the trade secret is filed under seal and the individual does
not disclose the trade secret except pursuant to court order.  Nothing in this
Agreement is intended to conflict with 18 USC § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 USC § 1833(b).



 12 

 

6.2       Non-Solicitation or Interference. During the Consulting Term, and for
a period of twelve (12) months thereafter, Consultant shall not, in any
capacity, whether for his own account or on behalf of any other person or
organization, directly or indirectly, with or without compensation interfere
with the operation of the Company’s business, including without limitation by:

 

(i) soliciting, diverting, inducing or encouraging any officers, directors,
employees, agents, consultants, former customer, representatives or any other
person or concern, dealing with or in any way, directly or indirectly,
associated with the Company or its parents, subsidiaries, affiliate and/or
divisions thereof (collectively, the “Company Entities,” and individually, a
“Company Entity”)) to terminate her, his or its relationship with the Company or
the Company Entities,

 

(ii) hiring any such officer, director, employee, agent, consultant, former
customer, representative or any other person or concern so solicited, diverted,
induced or encouraged,

 

(iii) soliciting, diverting, inducing or encouraging any officers, directors,
employees, agents, consultants or representatives of the Company or the Company
Entities, to become officers, directors, employees, agents, consultants,
customers, representatives or any other person or concern, of another business,
enterprise or entity,

 

(iv) soliciting, diverting or appropriating any customers, clients, vendors or
distributors of the Company or the Company Entities, or

 

(v) influencing or attempting to influence any of the customers, clients,
vendors, distributors or business partners of the Company or the Company
Entities, to transfer her, his or its business or patronage from the Company or
the Company Entities to any Competitor of the Company or the Company Entities.
For purposes of this section, “Competitor” means any Person (as defined below)
which is engaged directly or indirectly in any business competitive with the
Company’s Business. For purpose of this Agreement, the term “Company’s Business”
means the business activities and operations of the Company or any Company
Entity as conducted during the Consulting Term and all products conceived,
planned, researched, developed, tested, manufactured, sold, licensed, leased or
otherwise distributed or put into use by the Company, together with all services
provided or planned by the Company or the Company Entity, during the Consulting
Term.

7.       Enforcement of Restrictive Covenants.



 13 

 

7.1        Definition. The term “Restrictive Covenants” means the restrictive
covenants contained in Sections 5 and 6 of this Agreement.

7. 2       Rights and Remedies Upon Breach. In the event Consultant breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the following rights and remedies, which shall
be independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity:

 

(a) the right and remedy to enjoin, preliminarily and permanently, Consultant
from violating or threatening to violate the Restrictive Covenants and to have
the Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company; and

(b) the right and remedy to require Consultant to account for and pay over to
the Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Consultant as the result of any transactions
constituting a breach of the Restrictive Covenants.

7.3        Severability of Restrictive Covenants. Consultant acknowledges and
agrees that the Restrictive Covenants are reasonable and valid in time and scope
and in all other respects. The covenants set forth in this Agreement shall be
considered and construed as separate and independent covenants. Should any part
or provision of any covenant be held invalid, unenforceable or void in any court
of competent jurisdiction, such invalidity, unenforceability or voidness, shall
not render invalid, unenforceable, or void any other part or provision of this
Agreement. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Consultant in agreeing to the provisions of
this Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws.

 

8        Termination; Effect of Termination.



8.1       Termination.

 

This Agreement and the Consulting Relationship hereunder may be terminated as
follows:

 



8.1.1       Death. This Agreement shall terminate automatically upon
Consultant’s death.



 14 

 

8.1.2 Disability. If the Company determines in good faith that the Disability of
Consultant has occurred (pursuant to the definition of Disability set forth
below), it may give to Consultant written notice of its intention to terminate
this Agreement. In such event, this Agreement shall terminate effective on the
30th day after receipt of such written notice by Consultant (the “Disability
Effective Date”), provided that, within the 30 days after such receipt,
Consultant shall not have returned to full-time performance of Consultant’s
duties. For purposes of this Agreement, “Disability” shall mean the inability of
Consultant, as determined by the BOD, to substantially perform the essential
functions of his regular duties and responsibilities due to a medically
determinable physical or mental illness which has lasted (or can reasonably be
expected to last) for a period of six consecutive months.

 

8.1.3 Expiration of Consulting Term. This Agreement shall automatically
terminate upon the expiration of the Initial Term unless the term of the
Agreement is extended pursuant to Section 1.3, or, if extended, upon the
expiration of any Extended Term if not further extended pursuant to Section 1.3.

 

8.1.4 Termination by the Company. The Company may terminate this Agreement with
or without Cause (as defined below) or for Poor Performance (as defined below).
For purposes of this Agreement:

“Cause” shall mean:

 

(i) the failure of Consultant to perform substantially Consultant’s duties with
the Company (other than any such failure resulting from incapacity due to
physical or mental illness, and specifically excluding any failure by
Consultant, after reasonable efforts, to meet performance expectations), after a
written demand for substantial performance is delivered to Consultant by the
Company which specifically identifies the manner in which such BOD, or if the
CEO or Supervising Person believes that Consultant has not substantially
performed his duties; or

 

(ii) the commission of any act of fraud, misappropriation, embezzlement or
similar dishonest or wrongful act by Consultant, including, without limitation,
any violation of the Sarbanes-Oxley Act, the United States securities laws or
similar laws or legal standards applicable to Consultant’s performance of the
Services under this Agreement, or

(iii) Consultant’s abuse of alcohol, prescription drugs or any substance which
materially interferes with Consultant’s ability to perform services on behalf of
the Company or Consultant’s use of illegal drugs; or

 

(iv) Consultant’s violation of any laws, agreements or Company policies or codes
prohibiting engagement discrimination, harassment, conflicts of interest,
retaliation; or



 15 

 

(v) Consultant’s material breach of this Agreement. Without limiting the
generality of the foregoing, a breach of Sections 3, 5, 6, 7, 9.2 or 9.9 of this
Agreement shall be deemed to be a material breach of this Agreement; or

 

(vi) Consultant’s commission of, conviction for, or plea of guilty or nolo
contendere to, a felony; or

 

(vii) Failure to comply with any valid and legal directive of the CEO or the
Supervising Person; and

“Poor Performance” shall mean the failure of Consultant to meet Performance
Goals (other than any such failure resulting from incapacity due to physical or
mental illness), including by not limited to the failure of Consultant to
achieve the Performance Goals set forth in Section 2 (a), (b), (c), or (d) of
the Services Rider.

 

8.1.5 Termination by Consultant. This Agreement may be terminated by Consultant
for Good Reason (as defined below) or no reason. For purposes of this Agreement,
“Good Reason” shall mean a material breach of this Agreement by the Company,
provided the Company has not cured such breach within 30 days of its receipt of
the notice thereof from Consultant.



8. 2 Notice of Termination. Any termination by the Company or by Consultant
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 9.16 of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Consultant’s engagement under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination
date. The failure by Consultant or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason, Poor Performance or Cause shall not waive any right of Consultant or the
Company, respectively, hereunder or preclude Consultant or the Company,
respectively, from asserting such fact or circumstance in enforcing Consultant’s
or the Company’s rights hereunder.



8.3 Date of Termination. “Date of Termination” means (i) if Consultant’s
engagement is terminated by the Consultant for Good Reason, the date specified
in the Notice of Termination, which may not be less than 60 days after the date
of delivery of the Notice of Termination; provided that the Company may specify
any earlier Date of Termination, (ii) if Consultant’s engagement is terminated
by the Company other than by reason of death or Disability, the date of receipt
of the Notice of Termination, or any later date specified therein, or (iii) if
Consultant’s engagement is terminated by reason of death or Disability, the Date
of Termination will be the date of death or the Disability Effective Date, as
the case may be.



 16 

 

8.4 Obligations of the Company Upon Termination.



8.4.1 If this Agreement is terminated pursuant to Section 8.1.1, then the
Company shall pay Consultant’s legal representatives any accrued and unpaid
Monthly Base Fee through the Date of Termination and any incurred, and
unreimbursed, expenses as provided in the Compensation Rider. Thereafter,
neither Consultant, nor his legal representatives shall be entitled to any
further compensation or benefits hereunder.

 

8.4.2 If this Agreement is terminated pursuant to Section 8.1.2, then the
Company shall pay Consultant’s legal representatives any accrued and unpaid
Monthly Base Fee through the Date of Termination, and any incurred and
unreimbursed expenses as provided in the Compensation Rider. Thereafter, neither
Consultant, nor his legal representatives shall be entitled to any further
compensation or benefits hereunder.

 

8.4.3 If this Agreement is terminated pursuant to Section 8.1.3, then the
Company shall pay Consultant’s any accrued and unpaid Monthly Base Fee through
the Date of Termination, and any incurred, and unreimbursed, expenses through
the termination date, as provided in the Compensation Rider. Thereafter,
Consultant shall not be entitled to any further compensation or benefits
hereunder.

 

8.4.4 If this Agreement is terminated pursuant to Section 8.1.4, then the
Company shall pay Consultant’s any accrued and unpaid Monthly Base Fee through
the Date of Termination, and any incurred, and unreimbursed, expenses through
the termination date, as provided in the Compensation Rider. Thereafter,
Consultant, shall not be entitled to any further compensation or benefits
hereunder.

 

8.4.5 If this Agreement is terminated pursuant to Section 8.1.5, then the
Company shall pay Consultant’s any accrued and unpaid Monthly Base Fee through
the Date of Termination, and any incurred, and unreimbursed, expenses through
the termination date, as provided in the Compensation Rider. Thereafter,
Consultant shall not be entitled to any further compensation or benefits
hereunder.



8.5 Termination of the Consulting Relationship. Termination of this Agreement
shall automatically constitute termination of the Consulting Relationship;
however, termination of this Agreement shall not constitute a termination of
Consultant’s tenure as a member of the BOD.

 

9.       Miscellaneous.



9.1  Assignment. Neither this Agreement nor any right or interest hereunder
shall be assignable by Consultant. This Agreement may be assigned by the Company
without the consent of Consultant to a person or entity which is an affiliate or
a successor in interest (by law or agreement) to substantially all of the assets
or business operations of the Company. Upon any such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such affiliate or successor person or entity.

 



 17 

 

9.2 Code of Ethics. Consultant acknowledges receipt of the Company’s “Amended
and Restated Code of Ethics and Business Conduct,” and having read the same
agrees to abide by the terms thereof.



9.3 Entire Agreement. This Agreement contain the entire understanding of the
Parties with respect to the engagement of Consultant by the Company and
supersede any prior agreements between the Parties relating to the subject
matter herein, which agreements, if any, are hereby mutually terminated and
cancelled.



9.4  Severability. Without mitigating any specific provision in this Agreement
with as to severability, if one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.



9.5 Waiver; Amendment.

 

9.5.1  Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the Party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver, unless specifically stated therein, and each waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than the act specifically waived.

 

9.5.2 Amendment. This Agreement may be amended or modified only by mutual
agreement of duly authorized representatives of the parties in writing.



9.6  Acknowledgment as to Legal Counsel. Consultant acknowledges that they have
had the opportunity to consult legal counsel and a tax advisor in regard to this
Agreement, and that they have read and understand this Agreement. Consultant is
fully aware of the legal effect of this Agreement and has entered into it freely
and voluntarily and based on its or his own judgment and not based on any
representations or promises other than those contained herein.

 



 18 

 

9.7 Representations of Consultant; Absence of Conflicts. Consultant represent
and warrant to the Company that (i) each is entering into this Agreement
voluntarily and that the engagement hereunder and compliance with the terms and
conditions hereof will not conflict with or result in the breach by Consultant
of any agreement to which either is a party or by which either may be bound,
(ii) the engagement by the Company of Consultant, does not, and will not,
violate any non-competition, non-solicitation or other similar covenant or
agreement by which either is or may be bound, (iii) Consultant has no
outstanding commitments inconsistent with any of the terms of this Agreement or
the Services to be rendered hereunder, and (iv) in connection within this
engagement with the Company neither will use any confidential or proprietary
information that may have obtained in connection with said engagement with any
prior or future employer.

 

9.8 Cooperation. During and after the Consulting Term, and at all times
thereafter, Consultant shall cooperate fully with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company which relate to events or
occurrences that transpired during anytime in which Consultant was engaged by
the Company. The Company shall fairly compensate Consultant for his time and
shall reimburse him for any reasonable out-of-pocket expenses incurred in
connection with his performance of obligations pursuant to this Section 6.
Consultant’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness for the Company at mutually
convenient times.

 

9.9 Compliance with Securities Laws. Consultant is aware of the restrictions
imposed by the United States securities laws on the purchase or sale of
securities by any persons who has received material, non-public information
(“Insider Information”) from the issuer of such securities and on the
communication of such information to any other person when it is reasonably
foreseeable that such other person is likely to purchase or sell such securities
in reliance upon such information. Consultant understands and acknowledges that
in receiving the Confidential Information (as hereinafter defined), he may be
receiving information that may be regarded as Insider Information under the
United States securities laws and shall abide by any and all said restrictions
pertaining to the purchase or sale of securities of the Company, its
subsidiaries or affiliates, or its successors, as imposed by U.S. Federal and
State law and regulation. Consultant further acknowledges that he has read,
understands and shall comply with the Company’s “Insider Trading Policy” as
currently in effect and as the same may from time to time be amended.

 



 19 

 

9.10 Execution by All Parties; Counterparts; Delivery by Email or Facsimile.

 

9.10.1 Execution by All Parties. This Agreement shall not be binding or
enforceable unless and until executed on behalf of all Parties hereto.

 

9.10.2 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by the Company and
Consultant, and delivered to the other, it being understood that the Company and
Consultant need not sign the same counterpart. This Agreement, the agreements
referred to herein, and each other agreement or instrument entered into in
connection herewith or therewith or contemplated hereby or thereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or email, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of a Party hereto or to any such agreement or
instrument, each other Party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No Party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or email to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or email
as a defense to the formation or enforceability of a contract and each such
Party forever waives any such defense.

 

9.11  Indemnification.

 

9.11.1 Indemnification of Consultant by the Company. The Company shall
indemnify, defend and hold Consultant its subsidiaries, affiliates, officers,
directors and employees harmless from and against any and all liabilities,
obligations, losses, claims, damages, costs, charges or other expenses of any
kind (including, but not limited to, reasonable attorneys’ fees and legal costs)
(collectively, “Claims”) which arise out of or result from any breach or alleged
breach of this Agreement by the Company.

 

9.11.2 Indemnification of Company by Consultant. Consultant shall indemnify,
defend and hold harmless the Company, its subsidiaries, affiliates, officers,
directors and employees, from and against any and all Claims which arise out of,
or result from, any breach or alleged breach of this Agreement by Consultant or
any claim arising out of Consultant’s negligence or wanton or willful misconduct
in the performance of his obligations under this Agreement.

 



 20 

 

9.12  Ownership and Return of Company Property. All materials furnished to
Consultant by the Company, including Confidential Information, whether delivered
to Consultant by the Company or made by Consultant in the performance of
services under this Agreement (collectively, the “Company Property”) are the
sole and exclusive property of the Company, and Consultant hereby does and will
assign to the Company all rights, title and interest Consultant may have or
acquire in the Company Property. At the Company’s request and no later than five
(5) days after such request, Consultant shall, at the Company’s option, destroy
or deliver to the Company (i) all Company Property, (ii) all tangible media of
expression in Consultant’s possession or control that incorporate or in which
are fixed any Confidential Information of the Company, and (iii) written
certification of Consultant’s compliance with Consultant’s obligations under
this Agreement.

 

9.13  Remedies.

 

9.13.1       Equitable Remedies. Each Party hereto acknowledges that the other
Parties hereto would be irreparably damaged in the event of a breach or
threatened breach by such Party of any of its obligations under this Agreement
and hereby agrees that in the event of a breach or a threatened breach by such
Party of any such obligations, each of the other Parties hereto shall, in
addition to any and all other rights and remedies that may be available to them
in respect of such breach, be entitled to an injunction from a court of
competent jurisdiction (without any requirement to post bond) granting such
parties specific performance by such Party of its obligations under this
Agreement. In the event that any party files a suit to enforce the covenants
contained in this Agreement or obtain any other remedy in respect of any breach
thereof), the prevailing Party in the suit shall be entitled to receive in
addition to all other damages to which it may be entitled, the costs incurred by
such party in conduction the suit, including reasonable attorney’s fees and
expenses.

 

9.13.2       Remedies are Cumulative. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any Party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by law, statute, rule, regulation or ordinance or otherwise.

 

9.14 Surviving Provisions. Except as may be specifically provided in this
Agreement, the rights and obligations of the Parties contained in this
Agreement, including without limitation Sections 5, 6, 7, 8 and 9, which by
their nature require performance following termination of this Agreement, shall
survive any termination or expiration of this Agreement (collectively, the
“Surviving Obligations”)until such time as the Surviving Obligations have been
satisfied or have expired pursuant to the terms of this Agreement.

 



 21 

 

9.15 Interpretation and Construction.

 

9.15.1  Construction. The Company and Consultant have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Company and Consultant, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.

 

9.15.2 Headings, References, Etc.

 

For purposes of this Agreement,

 

(a)       The headings are solely for the convenience of reference and shall be
given no effect in the construction or interpretation of this Agreement. Section
references are to sections of this Agreement unless otherwise specified;

 

(b)       the words “include,” “includes,” and “including” shall be deemed to be
followed by the words “without limitation;”

 

(c)        the word “or” is not exclusive;

 

(d)        the words “herein,” “hereof,” “hereby,” “hereto,” and “hereunder”
refer to this Agreement as a whole;

 

(e)       Unless the context otherwise requires, references herein to: (i)
Sections, Exhibits and Schedules refer to the Sections of, and Exhibits and
Schedules attached to, this Agreement; (ii) to an agreement, instrument, or
other document means such agreement, instrument, or other document as amended,
supplemented, and modified from time to time to the extent permitted by the
provisions thereof; (iv) any reference to any federal, state, local, or foreign
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder and amendments thereto and includes any successor
legislation thereto and any regulations promulgated thereunder, unless the
context requires otherwise. 

 

(f)       Any Exhibits or Schedules referred to herein shall be construed with,
and as an integral part of, this Agreement to the same extent as if they were
set forth verbatim herein.

 

(g)       As used in this Agreement, the term “Person” means any individual or
any corporation, partnership, joint venture, limited liability company,
association or other entity or enterprise.

 



 22 

 

9.15.3 Currency. Unless otherwise stipulated, all payments required to be made
pursuant to the provisions of this Agreement and all money amount references
contained herein or in any exhibit or schedule hereto are in lawful currency of
the United States of America.

 

9.16  Notices. Any notice or other communication required or permitted pursuant
to this Agreement shall be in writing and addressed as follows:

 

If to the Company, to:

 

SolarWindow Technologies, Inc.

9375 E Shea Blvd.

Suite 107-B

Scottsdale, AZ 85260

Attention: Jatinder S. Bhogal, President and Chief Executive Officer

Email: jsbhogal@solarwindow.com

 

If to Consultant, to:

 

[****]

 

or, to such other address or facsimile number as any Party shall have furnished
to the other in writing in accordance with this Section 9.16.

 

Notices sent in accordance with this Section 9.16 shall be deemed effectively
given: (a) when received, if delivered by hand (with written confirmation of
receipt); (b) when received, if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail (in
each case, with confirmation of transmission), if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third (3rd) Business Day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid.

 



 23 

 

9.17       Governing Law. Any term or provision of this Agreement that is
invalid or unenforceable for any reason whatsoever that provision shall be
divisible from this Agreement and shall be deemed to be deleted from it and the
validity of the remaining provisions shall not be affected. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of Nevada without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Nevada or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of Nevada. In
the event of any action being commenced hereunder, each Party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of New York, City of New York, County of New York, for the
adjudication of any dispute hereunder or in connection herewith or therewith, or
with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each Party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such Party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE

 

 

 

 

 

 



 24 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the dates
set forth below to be effective as of the Effective Date.

 

 

the company:

SolarWindow technologies, inc.

 



By: /s/ Jatinder S. Bhogal

Name: Jatinder S. Bhogal
Title: President and Chief Executive Officer

Date: August 31, 2020

 



CONSULTANT:

 



/s/ John Rhee

Name: John Rhee, individually
Date: August 31, 2020

 







 25 

 

EXHIBIT 1.1

 

SERVICES RIDER

 

TO THE

EXECUTIVE SERVICES CONSULTING AGREEMENT

DATED AUGUST 31, 2020

BY AND BETWEEN

SOLARWINDOW TECHNOLOGIES, INC.,

AND

JOHN RHEE

(THE “EXECUTIVE SERVICES CONSULTING AGREEMENT”)

 

Capitalized terms used in this Exhibit and not otherwise defined shall have the
meaning ascribed thereto in the Executive Services Consulting Agreement.

 

Description of Services and Performance Goals

 

Section 1. Services Generally

 

(a)     Assist the Company with the logistics of establishing SolarWindow in the
Republic of Korea;

 

(b)     Serve in an executive capacity (i.e. President, CEO, other) for the
Company’s to be formed indirect subsidiary in the Republic of Korea (the “SK
Subsidiary”), at the direction of the BOD or its designee;

 

(c)       Establish offices for the SK Subsidiary in the Republic of Korea;

 

(d)       Develop an operations team for the SK Subsidiary in the Republic of
Korea;

 

(e)       Maintain operating bank account(s) for the SK Subsidiary in the
Republic of Korea;

 

(f)     Undertake in good faith, necessary efforts to establish working business
relationships, contractual agreements, collaborations, partnerships, joint
ventures, and other such commercially advantageous engagements for the Company
in the Republic of Korea, in addition to the United States of America and
elsewhere.

 

 



 26 

 

Section 2. Description of Performance Goals

 

The following represent the initial performance goal (collectively, the
“Performance Goals”), which Performance Goals may, from time to time be amended,
modified or restated, by mutual written agreement of the Parties:

 

(a)       Within [****] days from the Effective Date. Consultant shall have (to
the satisfaction of the Company):

 

(i)        Established the Company’s offices and operational activities in the
Republic of Korea;

 

(ii)        Developed branding materials and presentation collateral;

 

(iii)        Developed overall Company plan, strategy and desired terms and
conditions for potential joint venture, partnership or strategic transactions
and alliances (collectively, “Strategic Transactions”);

 

(iv)       Assisted with market segmentation and analysis to identify target
product applications and potential joint venture or strategic alliances;

 

(v)       [****]; and

 

(vi)       [****].

 

 

(b)       Within [****] days from the Effective Date, the Company (or a
subsidiary thereof, including but not limited to the SK Subsidiary) shall
[****]:

 

(i)       [****]; or

 

(ii)       [****]; or

 

(iii)       [****].

 

(c)       Within [****] days from the Effective Date, [****].

 

(d)       Within [****] days from the Effective Date, [****].



 27 

 

EXHIBIT 3.1

 

TO THE

EXECUTIVE SERVICES CONSULTING AGREEMENT

DATED AUGUST 31, 2020

BY AND BETWEEN

SOLARWINDOW TECHNOLOGIES, INC.,

AND

JOHN RHEE

(THE “EXECUTIVE SERVICES CONSULTING AGREEMENT”)

 

Capitalized terms used in this Exhibit and not otherwise defined shall have the
meaning ascribed thereto in the Executive Services Consulting Agreement.

 

Outside Service Capacities

And

List of Companies for Whom Consultant Provides Services and Whose Business and
Products are Competitive with Those of the Company

 

 

Capitalized terms used in this Exhibit and not otherwise defined shall have the
meaning ascribed thereto in the BA and Consulting Services Agreement.

 

  Name of Company   General Description of Business         1.                  
2.                   3.                   4.                  



 28 

 

EXHIBIT 4.1

 

COMPENSATION RIDER

 

TO THE

EXECUTIVE SERVICES CONSULTING AGREEMENT

DATED AUGUST 31, 2020

BY AND BETWEEN

SOLARWINDOW TECHNOLOGIES, INC.,

AND

JOHN RHEE

(THE “EXECUTIVE SERVICES CONSULTING AGREEMENT”)

 

Capitalized terms used in this Exhibit and not otherwise defined shall have the
meaning ascribed thereto in the Executive Services Consulting Agreement.

 

Capitalized terms used in this Exhibit and not otherwise defined shall have the
meaning ascribed thereto in the BA and Consulting Services Agreement.

 

1.       Consultant’s Fees

 

Consultant shall be paid a base monthly fee as follows (the “Base Monthly Fee”)
of US$10,000 per month payable on the first day of each calendar month in
arrears. The Base Monthly Fee shall be prorated for any portion of the
Consulting Term that is not a full calendar month.

 

2.       Reimbursement of Expenses.

 

Consultant shall be reimbursed all pre-approved, legitimate business expenses
reasonably incurred by Consultant in carrying out the responsibilities and
obligations under this Agreement and promoting the Company’s business will be
reimbursed, including mileage and travel expenses in accordance with IRS
guidelines. Consultant shall be reimbursed for all such legitimate business
expenses upon submission to the Company of appropriate documentation of such
expenses and a description of the purpose of such expenses (an “Expense
Report”). Such Expense Report shall include the level of detail that is required
of other Company executives. Such reimbursement will be made within 30 days
after the submission of such Expense Report. Consultant’s reporting and expense
reimbursement are governed by Company policies which are incorporated herein by
reference as may be amended from time to time during the Consulting Term and
subject to monthly review of the Company’s finance and accounting departments.
Anything herein to the contrary notwithstanding, any single expenditure in
excess of $5,000 or any expenditures in excess of $5,000 in any calendar month
require the prior written approval of the CEO.

 



 29 

 

3.       Stock Option Award

 

The Company shall grant Consultant a series of non-statutory stock options on
the Effective Date (collectively, the “Stock Option”) pursuant to the Company’s
2006 Incentive Stock Option Plan. The Stock Option is further subject to the
execution of and delivery of a definitive stock option agreement (the “SOA”)
which shall contain such other provisions as are typically included in such
agreements as well as such provisions as the BOD deem necessary, including but
not limited to, early termination (in the event of the termination of the
Executive Services Consulting Agreement for Cause or for Poor Performance),
vesting acceleration (in the event of a change of control or otherwise in the
discretion of the BOD) and option forfeiture provisions (in the event of the
termination of the Executive Services Consulting Agreement for Cause or, with
respect to unvested options, for Poor Performance).

 

The Stock Option granted Consultant the right to purchase up to 2,500,000 shares
of common stock of the Company, par value $0.0001 per share (“Common Stock”) at
a purchase price of equal to the closing price per share of the Company’s Common
Stock on the Effective Date.

 

The SOA shall include, in addition to the terms referenced above, the following
terms:

 

(a) The Option shall have a three-year term from the Effective Date.

 

(b) The Option shall vest as follows

 

Vesting Date Number of Shares Vesting Initial Exercise Price Effective Date
500,000 $3.66 Six Month Anniversary of the Effective Date 800,000 $6.00 One-year
Anniversary of the Effective Date 700,000 $8.00 Eighteen Month Anniversary of
the Effective Date 500,000 $3.66

 



(d)       The exercise price of the Stock Option shall be paid:

 

(i) in cash or by certified check or bank draft payable to the order of the
Company;

 



(ii) by delivering, along with a properly executed exercise notice to the
Company, a copy of irrevocable instructions to a broker to deliver promptly to
the Company the aggregate exercise price and, if requested by the Optionee, the
amount of any applicable federal, state, local or foreign withholding taxes
required to be withheld by the Company, provided, however, that such exercise
may be implemented solely under a program or arrangement established and
approved by the Company with a brokerage firm selected by the Company;

 

(iii) at any time prior to the Company’s listing of any of its securities for
trading on a national stock exchange, pursuant to “a net issue” or “cashless”
exercise basis; or

 



 30 

 

(iv) by any other procedure approved by the Board or its Compensation Committee,
if any, or by a combination of the foregoing

 

3.       Other Benefits

 

Except as set forth in this Exhibit 4.1, Consultant shall not be entitled to any
other compensation or benefits.

 

 

 

 

 



 31 

 

EXHIBIT 5.2.1.3

 

Prior Inventions Schedule

 

TO THE

EXECUTIVE SERVICES CONSULTING AGREEMENT

DATED AUGUST 31, 2020

BY AND BETWEEN

SOLARWINDOW TECHNOLOGIES, INC.,

AND

JOHN RHEE

(THE “EXECUTIVE SERVICES CONSULTING AGREEMENT”)

 

Capitalized terms used in this Exhibit and not otherwise defined shall have the
meaning ascribed thereto in the Executive Services Consulting Agreement.

 

 

Capitalized terms used in this Exhibit and not otherwise defined shall have the
meaning ascribed thereto in the BA and Consulting Services Agreement.

 

 

 

32